DETAILED ACTION
The following is a first action on the merits of application serial no. 16/322677 filed 2/1/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 8/3/2016. It is noted, however, that the certified copy as required by 37 CFR 1.55 has not been received from the International Bureau as of yet.
Information Disclosure Statement
The information disclosure statements filed 2/1/19, 3/12/19, 3/20/20 and 7/13/20 has been considered.
Claim Objections
Claims 13, 14 and 18 is objected to because of the following informalities:  
-In claim 13, lines 6-8, the recitation reads “…….from which a control valve that can be operated by the control unit is connected upstream, with which control valve a hydraulic pressure applied to the hydraulic positioning cylinder is adjusted,…….” there seems to be a grammar issue between the words “valve” and “a”, please clarify.
-In claim 13, lines 12-14, the recitation reads “…..wherein the control unit includes a diagnostic module, using which a delivery volume flow diagnosis is 
-In claim 14, line 4, the recitation reads “an analysis unit”, clarify if this is the same analysis unit introduced in claim 13.
-In claim 18, lines 1-2, the recitation reads “wherein the pressure accumulator wherein connected via at least one clutch path…….”, there seems to be a grammar issue between the words “wherein” and “connected”, please clarify.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
module (generic placeholder), using which a delivery volume flow diagnosis is performed (function)” in claim 13.
-“an analysis unit (generic placeholder) determines an actual delivery volume flow (function)……..” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 17 recites the limitation "the control pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15 and 18 of copending Application No. 16/322688 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the copending application encompasses the scope of claim 13 of the present invention as follows: (bolded limitations of copending application show non distinctness)
- 11. A hydraulic system for an automatic transmission, of a motor vehicle. comprising: hydraulic cylinders of at least one clutch, and gear selectors is actuated, which hydraulic system includes a pressure accumulator for providing an accumulator pressure in the hydraulic system, wherein, in at least one clutch path leading from the pressure accumulator to the clutch hydraulic cylinder, a clutch 
15. The hydraulic system according to claim 11, further comprising: a low-pressure circuit for cooling the clutch, wherein a high-pressure circuit and the low-pressure circuit have at least the hydraulic pump, which is driven by an electric motor, and wherein the electronic control unit operates the electric motor of the hydraulic pump when a requirement to charge the pressure accumulator is identified, wherein the high-pressure and low-pressure circuits are connected via a bypass line to an integrated accumulator charging valve, which in a non-charging position fluidically connects the hydraulic pump to the low-pressure circuit and in a charging position fluidically connects the hydraulic pump to the high-pressure circuit, wherein the accumulator charging valve switches automatically from the charging position to the non-charging position at a first switchover time if the accumulator pressure in the high-pressure circuit exceeds an upper pressure threshold value, and switches automatically from the non-charging position to the charging position at a second switchover time if the accumulator 
18. The hydraulic system according to claim 11, wherein the pressure accumulator is connected via at least one hydraulic path to a hydraulic positioning cylinder, from which a control valve that is operated by the electronic control unit is connected upstream, with which control valve a hydraulic pressure applied to the hydraulic positioning cylinder is adjusted, which control valve is adjusted between two flow-through positions in order to displace a piston in opposing piston strokes via opposing piston positioning distances and piston speeds in the hydraulic positioning cylinder, wherein each piston stroke is linked to a hydraulic fluid removal from the hydraulic system, wherein the electronic control unit includes a-the diagnosis diagnostic module, using which a delivery volume flow diagnosis is performed, during which an analysis unit determines an actual delivery volume flow and compares it to a target delivery volume flow and, if there is a significant deviation, detects a fault which is stored in a delivery volume flow fault memory.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 13-23 are allowed via prior art purposes only.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a hydraulic system for an automatic transmission, in particular a dual clutch, of a motor vehicle having a high pressure circuit with a pressure accumulator, at least one clutch, gear selectors and at least one hydraulic pump operated via an electronic control unit, the accumulator connected via at least one hydraulic path to a hydraulic positioning cylinder in which a control valve operated by the control unit is connected upstream, the valve applying pressure to the cylinder is adjusted between two flow through positions to displace a piston in opposing strokes via opposing positioning distances and piston speeds in the cylinder, each piston stroke is linked to fluid removal from the system, wherein the control unit includes a diagnostic module using a delivery volume flow diagnosis during which an analysis unit determines an actual delivery volume flow to compare to a target flow and diagnosing a fault to store in a delivery volume flow fault memory if the comparison has a significant deviation and in combination with the limitations as written in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-The following IDS cited art was used in a German, Chinese and European office action indicating lack of inventive step of the present invention claims based on the cited art; however, none of the prior art disclose or render obvious a motivation to provide the present invention.
-Bartl 20160003347 (corresponds to DE 102013003894A1) and 20160091086 (corresponds to DE 102013008701B3); Ammler 20160108977 (corresponds to DE 102013008740A) and 20150247571 (corresponds to EP 2918874A1 and CN 104879489A); and DE102011100799A1 are the closest prior art having a hydraulic system for an automatic transmission, in particular a dual clutch, of a motor vehicle having a high pressure circuit with a pressure accumulator, at least one clutch, gear selectors and at least one hydraulic pump operated via an electronic control unit, the accumulator connected via at least one hydraulic path to a hydraulic positioning cylinder in which a control valve operated by the control unit is connected upstream, but all the art lacks the valve applying pressure to the cylinder is adjusted between two flow through positions to displace a piston in opposing strokes via opposing positioning distances and piston speeds in the cylinder, each piston stroke is linked to fluid removal from the system, wherein the control unit includes a diagnostic module using a delivery volume flow diagnosis during which an analysis unit determines an actual delivery volume flow to compare to a target flow and diagnosing a fault to store in a delivery volume flow fault memory if the comparison has a significant deviation.  The prior art references above show at least one drawing figure similar to the present invention figure (based on all the art having same assignee as present invention), however, the cited art is silent as to what the present invention is claiming pertaining to the two flow through positions and piston in opposing strokes via piston speeds in the cylinder wherein each stroke is linked to fluid removal from system. 
-JP 2000205141 is cited (in combination with the above arts) as showing that it is well known in art to use an electronic control unit to determine an actual fluid flow rate in a cylinder, determine an expected fluid flow rate and determine failure of a pump based on a comparison between the actual and expected flow rate. Due to the above arts not disclosing or rendering obvious a motivation to provide the present invention, combination of the JP art wouldn’t cure the deficiencies lacked by the cited art.
-Moorman et al 20120138408 discloses a hydraulic system for an automatic transmission, in particular a dual clutch of a motor vehicle having a pressure accumulator (130), at least one clutch, a pump (106) and a gear shift cylinders (190) having a piston (200) controlled based on piston velocity and piston positions ([0058], [0067]). Moorman also discloses that system leakage controls piston stroking ([0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 15, 2022